Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because claim 13 is a method claim that depends from apparatus claims 1 or 11.  It is suggested that claim 13 be rewritten as an independent claim, to include the limitations of claims 1 and 11, in alternative format.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,10,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 6, line 1, --of the surfaces—should be inserted after “one”.
              In claim 10, line 2, “the height H1 of the applicator tip” should be “height H2 of the application part” as recited in the specification, page 3, lines 17 and 18, and will be treated as such for purposes of this action.
              In claim 13, line 1, “the eyelid” should be “an eyelid”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


                 Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berhault et al WO 2015071818.
                 With regard to claims 1 and 13, Berhault et al disclose an applicator and method for applying a
cosmetic product (eyeliner) to human keratin materials, having:
                 a holder 10 and an applicator tip 20, having a longitudinal axis, that is carried by the holder and has a base part 21, having an axis, for fastening to the holder by way of at least one of its portions, and
an application part 20 that is attached to the base part 21 and has at least three surfaces 22,23,30, (see
figs 4 and 5) each having a contour formed by at least one edge 31 and/or a base line (see Fig. 10,11)
that acts as a junction between the application part 20 and a cylindrical portion of the base part 21,
the shapes of the contours of said surfaces being different in pairs and not symmetrical to one
another about an axis or a median plane.  Note that the applicator tip, as shown in fig. 5, does not have an axis of symmetry, by virtue of the fact that the three surfaces 22,23,30 are not symmetrical to each other.



                   With regard to claim 3, note that the applicator tip may be impregnated with eyeliner. See page 5, line 6.

                   With regard to claim 4, note that the cylindrical portion of the base part 21 may be a cylinder, or may be cylindrical with a non-circular base. See page 5, line 28.

                   With regard to claim 5, note that none of the three surfaces is planar and perpendicular to the longitudinal axis of the applicator. See fig. 4 and 5.

                   With regard to claim 6, this claim recites a step of manufacturing the surfaces of the tip. This is considered to be a product by process limitation which is met by the Berhault et al reference, as
the final product is the same as that required by claim 6.

                   With regard to claim 7, figure 5 discloses an embodiment where none of the three surfaces are cylinders of revolution.

                    With regard to claim 8, note common edge 31 between at least two of the surfaces.

                    With regard to claim 9, Berhault et al discloses that the application part has a height H2 which may be between 6-12mm (page 6, lines 4-6) and an overall height H1 of the applicator tip which may be between 31-47mm (page 6, lines 4-8 disclose the application part being 6-12mm and the base 
         
                    With regard to claim 10, Berhault et al disclose the ratio d/H2 of the greatest dimension d in cross section of the applicator tip and the height H2 of the application part is between 0.04 and 14.  Berhault et al discloses a greatest diameter of the tip to be 6mm (page 6, line 15) and the height H2 of the application part to be 6-12mm.  Thus, the ratio d/H2 would be between 0.50 (6/12) and 1.0 (6/6), which falls within applicant’s claimed range.

                    With regard to claim 11, Berhault et al discloses a packaging and application device having a reservoir containing a cosmetic product (page 1, line 28) and an applicator according to claim 1.

                     With regard to claim 12, note that Berhault et al disclose that the holder of the applicator forms the reservoir containing the product (any portion of the device can be “held”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
                Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10835015. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the above referenced patent.  Specifically, claim 1 of the instant application is broader than claim 1 of the patent because claim 1 of the patent requires the additional limitation of at least one of the surfaces being concave and having a radius of curvature of between 1mm and 190mm.  Thus, claim 1 of the patent “anticipates” claim 1 of the instant application.  It is .
                 With regard to instant claims 2-13, it is noted that these limitations are recited in claims 2-8,10-15 of the above referenced patent.
 
                 Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11,15-18 of copending Application No. 16734509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 1 of the instant application recites that the applicator tip does not have an axis of symmetry, it is noted that claim 1 of application 16734509 recites surfaces being different in pairs and not symmetrical to one another about an axis or a median plane, which includes in its breadth the limitation of the applicator tip not having an axis of symmetry.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772